IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                                           Fifth Circuit

                                 No. 06-51603
                                                                         F I L E D
                               Summary Calendar                         September 7, 2007

                                                                     Charles R. Fulbruge III
                                                                             Clerk
UNITED STATES OF AMERICA

                                             Plaintiff-Appellee

v.

BRUCE WILBERT LAWS

                                             Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                          USDC No. 6:06-CR-51-ALL


Before WIENER, GARZA, and BENAVIDES, Circuit Judges
PER CURIAM:*
      Defendant-Appellant Bruce Wilbert Laws challenges the 120-month
sentence he received following his guilty-plea conviction for possession with the
intent to distribute crack cocaine, in violation of 21 U.S.C. § 841(a), and for
possession of firearms in furtherance of a drug-trafficking crime, in violation of
18 U.S.C. § 924(c). He claims, for the first time on appeal, that the district court
erred in converting $13,873 found in his home and vehicle to the equivalent of
150 kilograms of marijuana for purposes of his attributable drug quantity.

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-51603

Specifically, he contends that the district court erred in failing to make an
explicit finding that the quantity of drugs seized in his case did not adequately
reflect the scale of his offense, pursuant to U.S.S.G. § 2D1.1, comment. (n.12).
      As the argument was not raised below, we review for plain error only, and
we will not reverse absent a showing of clear or obvious error which affected
Laws’ s substantial rights. United States v. Calverley, 37 F.3d 160, 162 (5th Cir.
1994) (en banc). The district court did not make a specific finding at sentencing
that the quantity of drugs seized did not reflect the scale of the offense, but this
was because Laws made no objection regarding the conversion at sentencing. As
the question whether the drugs seized adequately reflected the scale of Laws’
offense is one of fact, it cannot be plain error. See United States v. Lopez, 923
F.2d 47, 50 (5th Cir. 1991). Moreover, the district court adopted the findings of
the PSR, which included findings that the cash seized represented the proceeds
of drug sales. The district court’s adoption of the PSR was sufficient. Cf. United
States v. Henderson, 254 F.3d 543 (5th Cir. 2001); United States v. Brown, 29
F.3d 953, 958 (5th Cir. 1994).
      Laws also claims that district court erred in failing to specify the reasons
for imposing sentence where it did within the guidelines range, which, he
asserts, renders his sentence “procedurally unreasonable.” His argument is
essentially a challenge to the presumption of reasonableness afforded a sentence
imposed within the correctly calculated guidelines range. He concedes that the
argument is foreclosed by circuit precedent, but he raises it to preserve it for
further review. The argument fails. The Supreme Court has since affirmed the
use of a presumption of reasonableness. Rita v. United States, 127 S. Ct. 2456,
2462-66 (2007).
      The district court’s judgment is AFFIRMED.




                                         2